DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2 and 4-20 are currently pending in this application.
	Claims 1, 6, 9, 12, 13, and 18 are amended as filed on 06/01/2022.
	Claims 3 is canceled as filed on 06/01/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. (Pre-Grant Publication No. US 2017/0006135 A1), hereinafter Siebel, in view of Bahl et al. (Pre-Grant Publication No. US 2008/0222287 A1), hereinafter Bahl, in view of Tapia et al. (Patent No. US 11,271,796 B2), hereinafter Tapia, and in further view of Mehta et al. (Pre-Grant Publication No. US 2020/01843355 A1), hereinafter Mehta.

2.	With respect to claim 1, Siebel taught a method to automatically predict and resolve an issue in a wireless telecommunication network comprising multiple components (0044, where the wireless telecom network can be seen by the IoT smart phones of 0059, and where the automatic resolution can be seen in 0478 & 0490, where the situation is resolved.  See also 0244, where the failed nodes are automatically restarted), the method comprising: detecting the issue associated with the telecommunications network component of the wireless telecommunication network by detecting the error in the log, determining that the error in the log is repeating, and determining that the issue is likely caused by the component of the wireless telecommunication network (0251, where the logs are referenced for in order to diagnose the problem.  Accordingly, the historical analysis for the repeated problem can be seen in 0234.  See also, 0477 for showing the identifying the component by identifying the failing equipment); and automatically resolving the issue associated with the component by determining a prior issue similar to the issue, obtaining a solution to the prior issue, and applying the solution to the issue associated with the component (0244, where the failed nodes are restarted.  Furthermore, the historical analysis and machine learning of 0233-0234 shows that previous solution under broadest reasonable interpretation).
	However, Siebel did not explicitly state obtaining a service registry representing a dependency between the multiple components in the wireless telecommunication network, and a log of a component of the wireless telecommunication network, wherein the log comprises multiple events including an informational event, a warning, and an error; based on the service registry, determining a subset of the multiple components dependent on the component of the wireless telecommunication network; notifying the subset of the multiple components of the issue associated with the component.  However, Bahl did teach obtaining a service registry representing a dependency between the multiple components in the wireless telecommunication network (0004, where the inference graph is the registry), and a log of a component of the wireless telecommunication network, wherein the log comprises multiple events including an informational event, a warning, and an error (0073, where the interaction log is the informational event, the errors can be seen by the hard faults of 0025, and the warning can be seen by the troubled state of 0045); based on the service registry, determining a subset of the multiple components dependent on the component of the wireless telecommunication network (0050, the root cause in the chain.  See also, 0086, servers A and B); notifying the subset of the multiple components of the issue associated with the component (0024, the alerting).  Both of the systems of Siebel and Bahl are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize an inference graph of dependencies, as taught by Bahl, in order to better train the machine learning system to perform effectively.
	However, Siebel did not explicitly state obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunications network components; and determining a prior issue similar to the issue based on the historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunication network components, wherein the obtaining includes obtaining from the database information regarding whether the prior issue was caused by a device associated with a user of the wireless telecommunication network.  On the other hand, Tapia did teach obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunications network components; and determining a prior issue similar to the issue based on the historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunication network components (column 17, lines 19-27, where the telecommunication network can be seen in column 1, lines 39-54) , wherein the obtaining includes obtaining from the database information regarding whether the prior issue was caused by a device associated with a user of the wireless telecommunication network (column 3, lines 12-28).  Both of the systems of Siebel and Tapia are directed towards managing network issue tickets in a telecommunication network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Siebel, to utilize comparing historical ticket resolutions towards solving a current issue, as taught by Tapia, in order to more efficiently hand ticket resolutions.
	However, Siebel did not explicitly state wherein the determining includes: training a machine learning model using system logs, application logs, and device logs before detecting the issue, and classifying, with the machine learning model, the issue to produce a classification, and obtaining a solution based in part on the classification.  On the other hand, Mehta did teach wherein the determining includes: training a machine learning model using system logs, application logs, and device logs before detecting the issue, and classifying, with the machine learning model, the issue to produce a classification (0024, where the different logs can be seen.  Accordingly, training the machine learning module can be seen in 0034, and the log/issue classification can be seen in 0033), and obtaining a solution based in part on the classification (0057, where the resolutions are the solutions).  Both of the systems of Siebel and Mehta are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize machine learning to specifically look at the issue logs to product a classification, as taught by Mehta, in order to better train the machine learning system to perform effectively.

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Bahl taught obtaining information about multiple devices associated with multiple users of the wireless telecommunication network, wherein the multiple devices are in communication with the component of the wireless telecommunication network (0050, where the root cause is determined and the observed nodes represent multiple users as can be seen in 0055); determining a number of devices among the multiple devices related to the error in the log (0029, where the nodes are observed and the error logs can be seen in 0073, 0025); and when the number of devices exceeds a predetermined threshold, determining that the issue is likely caused by the component of the wireless telecommunication network (0050, where this is part of the root cause determination as it relates to machine learning). 

4.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Siebel taught obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions (0494, the loss detection application, where the recommended actions are based on analytics in accordance with 0041, 0494, the loss detection application in accordance with the machine learning, and 0050); analyzing an issue ticket among the multiple issue tickets and a corresponding issue ticket resolution among the multiple issue ticket resolutions to determine a subset of related issue tickets and a subset of components affected by the subset of related issue tickets (0494, the loss detection application, where the recommended actions are based on analytics in accordance with 0041, 0494, the loss detection application in accordance with the machine learning); and creating the service registry by creating the dependency among the subset of components based on the subset of related issue tickets and the subset of components affected by the subset of related issue tickets (Bahl: 0004, where the inference graph is the registry and the tickets are shown by, at least, the work orders of Siebel: 0494). 

5.	As for claim 5, it is rejected on the same basis as claim 1.  In addition, Siebel taught obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions (0234, where the ticket resolutions can be seen by the loss detection application of 0494); training a machine learning model to identify similar issues based on the multiple issue tickets and the multiple issue ticket resolutions (0041, the recommended actions based on the machine learning); and based on the issue, using the machine learning model to identify the prior issue similar to the issue (0041, the recommended actions based on the machine learning). 

6.	As for claim 7, it is rejected on the same basis as claim 1.  In addition, Siebel taught detecting a security vulnerability by detecting an action on behalf of a user at a first location when the user is at a second location, wherein the first location and the second location are different from each other; and notifying, using the service registry, the user and the component of the wireless telecommunication network affected by the security vulnerability (0481, where the vulnerabilities are detected and the different observed devices correlate to different users in accordance with 0055, and the notification to the users can be seen in 0146 & 0161.  See also, the notifications of 0243). 

7.	As for claim 8, it is rejected on the same basis as claim 1.  In addition, Siebel taught determining a frequency of the error (0502, where the frequency measurements are monitored.  Also, under broadest reasonable interpretation, the frequency threshold value could be 1, which means as long as it has occurred, it is relevant); determining that the frequency of the error is above a predetermined threshold (0502, where the frequency measurements are monitored.  Also, under broadest reasonable interpretation, the frequency threshold value could be 1, which means as long as it has occurred, it is relevant); and when the frequency of the issue is above the predetermined threshold, detecting the issue (0502, where the frequency measurements are monitored.  Also, under broadest reasonable interpretation, the frequency threshold value could be 1, which means as long as it has occurred, it is relevant). 

8.	With respect to claim 9, Siebel taught a system comprising: one or more processors (0099, the microprocessor); memory coupled to the one or more processors (0044, where the wireless telecom network can be seen by the IoT smart phones of 0059, and where the automatic resolution can be seen in 0478 & 0490, where the situation is resolved.  See also 0244, where the failed nodes are automatically restarted), wherein the memory includes instructions executable by the one or more processors to: detect the issue associated with the component of the wireless telecommunication network by detecting the error in the log, determining that the error in the log is repeating, and determining that the issue is likely caused by the component of the wireless telecommunication network (0251, where the logs are referenced for in order to diagnose the problem.  Accordingly, the historical analysis for the repeated problem can be seen in 0234.  See also, 0477 for showing the identifying the component by identifying the failing equipment). 
	However, Siebel did not explicitly state obtaining a service registry representing a dependency between the multiple components in the wireless telecommunication network, and a log of a component of the wireless telecommunication network, wherein the log comprises multiple events including an informational event, a warning, and an error; based on the service registry, determining a subset of the multiple components dependent on the component of the wireless telecommunication network; notifying the subset of the multiple components of the issue associated with the component.  However, Bahl did teach obtaining a service registry representing a dependency between the multiple components in the wireless telecommunication network (0004, where the inference graph is the registry), and a log of a component of the wireless telecommunication network, wherein the log comprises multiple events including an informational event, a warning, and an error (0073, where the interaction log is the informational event, the errors can be seen by the hard faults of 0025, and the warning can be seen by the troubled state of 0045); based on the service registry, determining a subset of the multiple components dependent on the component of the wireless telecommunication network (0050, the root cause in the chain.  See also, 0086, servers A and B); notifying the subset of the multiple components of the issue associated with the component (0024, the alerting).  Both of the systems of Siebel and Bahl are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize an inference graph of dependencies, as taught by Bahl, in order to better train the machine learning system to perform effectively.
	However, Siebel did not explicitly state obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunications network components; and determining a prior issue similar to the issue based on the historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunication network components.  On the other hand, Tapia did teach obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunications network components; and determining a prior issue similar to the issue based on the historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunication network components (column 17, lines 19-27, where the telecommunication network can be seen in column 1, lines 39-54).  Both of the systems of Siebel and Tapia are directed towards managing network issue tickets in a telecommunication network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Siebel, to utilize comparing historical ticket resolutions towards solving a current issue, as taught by Tapia, in order to more efficiently hand ticket resolutions.
	However, Siebel did not explicitly state wherein the determining that the issue is likely caused by the telecommunications network component includes: training a machine learning model using system logs, application logs, and device logs before detecting the issue; classifying with the machine learning model, the issue; determining a number of devices among the multiple devices are related to the error in the log; and when the number of devices exceeds a predetermined threshold, determining that the issue is likely caused by the component of the wireless telecommunication network.  On the other hand, Mehta did teach training a machine learning model using system logs, application logs, and device logs before detecting the issue (0024, where the different logs can be seen.  Accordingly, training the machine learning module can be seen in 0034); classifying with the machine learning model, the issue (0033); determining a number of devices among the multiple devices are related to the error in the log (0061, where, at least, the servers are the multiple related devices); and when the number of devices exceeds a predetermined threshold, determining that the issue is likely caused by the component of the wireless telecommunication network (0053-0054, where the logs are related to the devices/applications/etc.).  Both of the systems of Siebel and Mehta are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize machine learning to specifically look at the issue logs to product a classification, as taught by Mehta, in order to better train the machine learning system to perform effectively.

9.	As for claim 10, it is rejected on the same basis as claim 9.  In addition, Siebel taught automatically resolving the issue associated with the component by determining a prior issue similar to the issue, obtaining a solution to the prior issue, and applying the solution to the issue associated with the component (0244, where the failed nodes are restarted.  Furthermore, the historical analysis and machine learning of 0233-0234 shows that previous solution under broadest reasonable interpretation).

10.	As for claim 11, it is rejected on the same basis as claim 9.  In addition, Siebel taught obtain from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions; obtain a machine learning model to identify similar issues based on the multiple issue tickets and the multiple issue ticket resolutions; and based on the issue, use the machine learning model to identify the prior issue similar to the issue (In limitation order: 0494, the loss detection application, where the recommended actions are based on analytics in accordance with 0041, 0494, the loss detection application in accordance with the machine learning, 0050, where it is given that this takes place in order to properly determine the root cause).

11.	As for claim 13, it is rejected on the same basis as claim 9.  In addition, Siebel taught obtain information about multiple devices associated with multiple users of the wireless telecommunication network, wherein the multiple devices are in communication with the component of the wireless telecommunication network. 

12.	As for claim 14, it is rejected on the same basis as claim 9.  In addition, Siebel taught obtain from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions (); identify in the historical record a prior issue among the multiple issue tickets most similar to the issue (); obtain from the database information whether the prior issue was caused by a device associated with a user of the wireless telecommunication network (); and upon determining that the prior issue was not caused by the device associated with the user of the wireless telecommunication network, determine that the issue is likely caused by the component of the wireless telecommunication network (In limitation order: 0050, where the root cause is determined and the observed nodes represent multiple users as can be seen in 0055.  0029, where the nodes are observed and the error logs can be seen in 0073, 0025, and 0050, where this is part of the root cause determination as it relates to machine learning).

13.	As for claim 15, it is rejected on the same basis as claim 9.  In addition, Siebel taught obtain from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions (0494, the loss detection application, where the recommended actions are based on analytics in accordance with 0041, 0494, the loss detection application in accordance with the machine learning, and 0050); analyze an issue ticket among the multiple issue tickets and a corresponding issue ticket resolution among the multiple issue ticket resolutions to determine a subset of related issue tickets and a subset of components affected by the subset of related issue tickets (0494, the loss detection application, where the recommended actions are based on analytics in accordance with 0041, 0494, the loss detection application in accordance with the machine learning); and create the service registry by creating the dependency among the subset of components based on the subset of related issue tickets and the subset of components affected by the subset of related issue tickets (Bahl: 0004, where the inference graph is the registry and the tickets are shown by, at least, the work orders of Siebel: 0494).

14.	As for claim 16, it is rejected on the same basis as claim 9.  In addition, Siebel taught detect a security vulnerability by detecting an action on behalf of a user at a first location when the user is at a second location, wherein the first location and the second location are different from each other (0481, where the vulnerabilities are detected and the different observed devices correlate to different users in accordance with 0055, and the notification to the users can be seen in 0146 & 0161.  See also, the notifications of 0243); and notify, using the service registry, the user and the component of the wireless telecommunication network affected by the security vulnerability (0481, where the vulnerabilities are detected and the different observed devices correlate to different users in accordance with 0055, and the notification to the users can be seen in 0146 & 0161.  See also, the notifications of 0243).

15.	As for claim 17, it is rejected on the same basis as claim 9.  In addition, Siebel taught determine a frequency of the error (0502, where the frequency measurements are monitored.  Also, under broadest reasonable interpretation, the frequency threshold value could be 1, which means as long as it has occurred, it is relevant); determine that the frequency of the error is above a predetermined threshold (0502, where the frequency measurements are monitored.  Also, under broadest reasonable interpretation, the frequency threshold value could be 1, which means as long as it has occurred, it is relevant); and when the frequency of the error is above the predetermined threshold, detect the issue (0502, where the frequency measurements are monitored.  Also, under broadest reasonable interpretation, the frequency threshold value could be 1, which means as long as it has occurred, it is relevant).

16.	With respect to claim 18, Siebel taught at least one non-transient, computer-readable medium, carrying instructions that, when executed by at least one data processor, perform a method comprising: (0044, where the wireless telecom network can be seen by the IoT smart phones of 0059, and where the automatic resolution can be seen in 0478 & 0490, where the situation is resolved.  See also 0244, where the failed nodes are automatically restarted), the method comprising: detecting the issue associated with the component of the wireless telecommunication network by detecting the error in the log, determining that the error in the log is repeating, and determining that the issue is likely caused by the component of the wireless telecommunication network (0251, where the logs are referenced for in order to diagnose the problem.  Accordingly, the historical analysis for the repeated problem can be seen in 0234.  See also, 0477 for showing the identifying the component by identifying the failing equipment); and automatically resolving the issue associated with the component by determining a prior issue similar to the issue, obtaining a solution to the prior issue, and applying the solution to the issue associated with the component (0244, where the failed nodes are restarted.  Furthermore, the historical analysis and machine learning of 0233-0234 shows that previous solution under broadest reasonable interpretation).
	However, Siebel did not explicitly state obtaining a service registry representing a dependency between the multiple components in the wireless telecommunication network, and a log of a component of the wireless telecommunication network, wherein the service registry is represented by a graph network, wherein nodes associated with the graph network denote the multiple components, and edges between the nodes denote dependencies between the multiple components, and wherein the log comprises multiple events including an informational event, a warning, and an error; based on the service registry, determining a subset of the multiple components dependent on the component of the wireless telecommunication network; notifying the subset of the multiple components of the issue associated with the component.  However, Bahl did teach obtaining a service registry representing a dependency between the multiple components in the wireless telecommunication network (0004, where the inference graph is the registry), and a log of a component of the wireless telecommunication network, wherein nodes associated with the graph network denote the multiple components, and edges between the nodes denote dependencies between the multiple components (figure 3 & 0043, where the nodes can be seen and the lines = the dependencies), and wherein the log comprises multiple events including an informational event, a warning, and an error (0073, where the interaction log is the informational event, the errors can be seen by the hard faults of 0025, and the warning can be seen by the troubled state of 0045); based on the service registry, determining a subset of the multiple components dependent on the component of the wireless telecommunication network (0050, the root cause in the chain.  See also, 0086, servers A and B); notifying the subset of the multiple components of the issue associated with the component (0024, the alerting).  Both of the systems of Siebel and Bahl are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize an inference graph of dependencies, as taught by Bahl, in order to better train the machine learning system to perform effectively.
	However, Siebel did not explicitly state obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunications network components; and determining a prior issue similar to the issue based on the historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunication network components.  On the other hand, Tapia did teach obtaining from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunications network components; and determining a prior issue similar to the issue based on the historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions related to various telecommunication network components (column 17, lines 19-27, where the telecommunication network can be seen in column 1, lines 39-54).  Both of the systems of Siebel and Tapia are directed towards managing network issue tickets in a telecommunication network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Siebel, to utilize comparing historical ticket resolutions towards solving a current issue, as taught by Tapia, in order to more efficiently hand ticket resolutions.
	However, Siebel did not explicitly state wherein determining that the prior issue is similar to the issue includes: identifying a first qualitative issue associated with the issue and a second qualitative issue associated with the prior issue, wherein the first and second qualitative issues both relate to network speed, CPU load, memory consumption, or application crashes; obtaining a first quantitative amount associated with the first qualitative issue and a second quantitative amount associated with the second qualitative issue, determining that the prior issue is similar to the issue when the first quantitative amount and the second quantitative amount are within a predetermined range of each other.  On the other hand, Mehta did teach wherein determining that the prior issue is similar to the issue includes: identifying a first qualitative issue associated with the issue and a second qualitative issue associated with the prior issue, wherein the first and second qualitative issues both relate to network speed, CPU load, memory consumption, or application crashes (0067, where the current and previous incidents are the first and second qualitative issues); obtaining a first quantitative amount associated with the first qualitative issue and a second quantitative amount associated with the second qualitative issue, determining that the prior issue is similar to the issue when the first quantitative amount and the second quantitative amount are within a predetermined range of each other (0052, where the similar log lines are determined similar based on the machine learning, which implicitly teaches the range of quantitative amounts.  See also 0054).  Both of the systems of Siebel and Mehta are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize machine learning to specifically look at the issue logs and comparing them to previous incidents, as taught by Mehta, in order to better train the machine learning system to perform effectively.



17.	As for claim 19, it is rejected on the same basis as claim 18.  In addition, Siebel taught obtaining information about multiple devices associated with multiple users of the wireless telecommunication network, wherein the multiple devices are in communication with the component of the wireless telecommunication network; determining a number of devices among the multiple devices related to the error in the log; and when the number of devices exceeds a predetermined threshold, determining that the issue is likely caused by the component of the wireless telecommunication network (In limitation order: 0050, where the root cause is determined and the observed nodes represent multiple users as can be seen in 0055.  0029, where the nodes are observed and the error logs can be seen in 0073, 0025, and 0050, where this is part of the root cause determination as it relates to machine learning).

18.	As for claim 20, it is rejected on the same basis as claim 18.  In addition, Siebel taught monitoring direct and indirect communication channels between two or more components of the wireless telecommunication network (0311, where monitoring the 35 million devices would be monitoring all communication, which would include both directed and indirect communication under obviousness); creating the dependency between the two or more components of the wireless telecommunication network in the service registry, when the two or more components of the wireless telecommunication network are in direct or indirect communication with each other (Bahl: 0086 & 0055).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel, in view of Bahl, in view of Tapia, in view of Mehta, and in further view of Dixon et al. (Pre-Grant Publication No. US 2017/0118092 A1), hereinafter Dixon.

19.	As for claim 6, it is rejected on the same basis as claim 1.  In addition, Siebel taught identifying a first qualitative issue associated with the issue and a second qualitative issue associated with the prior issue, obtaining a first quantitative amount associated with the first qualitative issue and a second quantitative amount associated with the second qualitative issue (0494, where the leveraged historical and confirmed instances are the qualitative prior amounts and the current issue is the first qualitative issue). 
	However, Siebel did not explicitly state wherein the first and second qualitative issues both relate to network speed, CPU load, memory consumption, or application crashes, and wherein determining that the prior issue is similar to the issue include performing a linear regression, sinusoidal regression, polynomial regression, or logistic regression analysis to determine that the prior issue was not caused by the device associated with the user of the wireless telecommunication network, and thus the issue is caused by the component of the wireless telecommunication network.  On other hand, Mehta did teach wherein the first and second qualitative issues both relate to network speed, CPU load, memory consumption, or application crashes (0031, where this, at least, teaches the memory consumption limitation), and wherein determining that the prior issue is similar to the issue include performing a linear regression, sinusoidal regression, polynomial regression, or logistic regression analysis to determine that the prior issue was not caused by the device associated with the user of the wireless telecommunication network, and thus the issue is caused by the component of the wireless telecommunication network (0070, where this, at least, teaches the logistic regression limitation).  Both of the systems of Siebel and Mehta are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize machine learning to look at memory consumption and to use specific machine learning training techniques, as taught by Mehta, in order to better train the machine learning system to perform effectively.  
	However, Mehta did not explicitly state wherein the identifying includes categorizing the issue as having a type that is linear, sinusoidal, or polynomial.  On the other hand, Dixon did teach wherein the identifying includes categorizing the issue as having a type that is linear, sinusoidal, or polynomial (0033 & 0035, where the linear regression can be seen).  Both of the systems of Mehta and Dixon are directed towards managing network issues with machine learning and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Mehta, to utilize the linear regression technique for machine learning, as taught by Dixon, in order to utilize standard ML techniques that were contemporary to the time of the invention.

20.	As for claim 12, it is rejected on the same basis as claim 9.  In addition, Siebel taught obtain from a database a historical record of prior issues comprising multiple issue tickets and multiple issue ticket resolutions; automatically resolve the issue associated with the component by determining a prior issue similar to the issue, obtaining a solution to the prior issue, and applying the solution to the issue, the determining the prior issue similar to the issue by: identifying a first qualitative issue associated with the issue and a second qualitative issue associated with the prior issue, obtaining a first quantitative amount associated with the first qualitative issue and a second quantitative amount associated with the second qualitative issue; determining that the prior issue is similar to the issue when the first quantitative amount and the second quantitative amount are within a predetermined range of each other (In limitation order: 0494, the loss detection application, where the recommended actions are based on analytics in accordance with 0041, 0494, the loss detection application in accordance with the machine learning, 0050, where it is given that this takes place in order to properly determine the root cause.  As far as teaching the qualitative limitation, it can be seen by 0494, where the leveraged historical and confirmed instances are the qualitative prior amounts and the current issue is the first qualitative issue).
	However, Siebel did not explicitly state wherein the first and second qualitative issues both relate to network speed, CPU load, memory consumption, or application crashes, and wherein determining that the prior issue is similar to the issue include performing a linear regression, sinusoidal regression, polynomial regression, or logistic regression analysis to determine that the prior issue was not caused by the device associated with the user of the wireless telecommunication network, and thus the issue is caused by the component of the wireless telecommunication network.  On other hand, Mehta did teach wherein the first and second qualitative issues both relate to network speed, CPU load, memory consumption, or application crashes (0031, where this, at least, teaches the memory consumption limitation), and wherein determining that the prior issue is similar to the issue include performing a linear regression, sinusoidal regression, polynomial regression, or logistic regression analysis to determine that the prior issue was not caused by the device associated with the user of the wireless telecommunication network, and thus the issue is caused by the component of the wireless telecommunication network (0070, where this, at least, teaches the logistic regression limitation).  Both of the systems of Siebel and Mehta are directed towards managing network issues and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Siebel, to utilize machine learning to look at memory consumption and to use specific machine learning training techniques, as taught by Mehta, in order to better train the machine learning system to perform effectively.  
	However, Mehta did not explicitly state wherein the identifying includes categorizing the issue as having a type that is linear, sinusoidal, or polynomial.  On the other hand, Dixon did teach wherein the identifying includes categorizing the issue as having a type that is linear, sinusoidal, or polynomial (0033 & 0035, where the linear regression can be seen).  Both of the systems of Mehta and Dixon are directed towards managing network issues with machine learning and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Mehta, to utilize the linear regression technique for machine learning, as taught by Dixon, in order to utilize standard ML techniques that were contemporary to the time of the invention.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452